Citation Nr: 0402626	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-04 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits for any period from 1974 
until the two years immediately preceding the veteran's death 
in March 2000.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.  He died on March [redacted], 2000.  The appellant is 
his widow.

A June 2001 Board of Veterans' Appeals (Board) decision 
denied service connection for the cause of the veteran's 
death and entitlement to Dependents' Educational Assistance 
(DEA) under Chapter 35 of the United States Code.  The Board 
also determined there was no clear and unmistakable error 
(CUE) in an April 12, 1974 rating decision that included 
anxiety neurosis as part and parcel of the veteran's service-
connected tinea pedis and assigned a single 50 percent 
disability rating, rather than evaluating each condition 
separately.  As well, the Board determined there was no CUE 
in that April 12, 1974 rating decision by not adjudicating a 
purported claim for a total disability rating 
based on individual unemployability (TDIU).  But the Board 
granted Dependency and Indemnity Compensation (DIC) under 38 
U.S.C.A. § 1318(b) (West 2001), including consideration of 38 
C.F.R. § 3.22(a)(2) (2001).

The current appeal to the Board arises from a July 2001 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) implementing the Board's grant of the § 1318 DIC 
claim.  The appellant wants all past due and unpaid (i.e., 
accrued) benefits from 1974 until the two years immediately 
preceding the veteran's death in March 2000.

The appellant also has alleged the RO denied her entitlement 
to burial benefits.  This additional issue, however, has not 
been adjudicated by the RO, much less denied and timely 
appealed to the Board.  38 C.F.R. § 20.200 (2003).  
So this additional claim is referred to the RO for 
appropriate development and consideration.

In February 2002, VA's Director of Compensation and Pension 
Service declined to recommend to the Secretary of VA any 
equitable relief in this case.  But the appellant seeks to 
appeal this determination and has requested that the Board 
provide equitable relief under the provisions of 38 U.S.C.A. 
§ 503 (West 2002).  Please bear in mind, however, that a 
grant of equitable relief is solely within the Secretary's 
discretion, not the province of the Board.  See Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 2000, at the age of 77, due 
to an acute myocardial infarction (heart attack) as a 
consequence of extensive coronary artery disease.  

2.  At the time of the veteran's death, service connection 
was in effect for tinea pedis, also diagnosed as 
dermatophytosis and athlete's foot, with secondary anxiety 
neurosis, rated as 50 percent disabling.  

3.  A June 2001 Board decision denied service connection for 
the cause of the veteran's death and entitlement to DEA.  The 
Board also determined there was no CUE in an April 12, 1974 
rating decision that included anxiety neurosis as part 
and parcel of the veteran's service-connected tinea pedis and 
assigned a single 50 percent disability rating, rather than 
evaluating each condition separately.  As well, the Board 
determined there was no CUE in that April 12, 1974 rating 
decision by not adjudicating a purported claim for a TDIU.  
But the Board granted DIC under 38 U.S.C.A. § 1318(b).  

4.  The award of DIC under 38 U.S.C.A. § 1318(b) was 
predicated on a Board decision rendered after the veteran's 
death and, thus, any award of a TDIU is subject to the two-
year limitation for receiving accrued benefits.  


CONCLUSION OF LAW

A TDIU is not warranted for accrued benefits purposes for any 
period from 1974 until the two years immediately preceding 
the veteran's death in March 2000.  38 U.S.C.A. §§ 1318, 5121 
(West 2002); 38 C.F.R. §§ 3.22, 3.1000 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective on November 9, 2000.  And 
implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).



38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims 
were prematurely denied short of the statutory one-year 
period provided in 38 U.S.C.A. § 5301(a).  Thus, that 
regulatory provision was invalid because it was inconsistent 
with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may indeed make a 
decision on a claim before the expiration of the one-year 
VCAA notice period.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)).  The effective 
date of that provision is November 9, 2000, the date of 
enactment of the VCAA.  Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(c)).  The new law does 
not require VA to send a new notice to claimants.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, the appellant has not been notified of the 
information and evidence needed to substantiate her claim or 
of which portion, if any, of the evidence she needs to 
provide and which part, if any, VA will attempt to obtain on 
her behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  But this is inconsequential because a claim 
for accrued benefits is, by its very nature, a claim for past 
due and unpaid benefits, so it must be adjudicated on the 
basis of the evidence of record at the relevant time in 
question-the date of the veteran's death.  And in this 
particular instance, this date preceded the enactment of the 
VCAA.  See 38 U.S.C.A. § 5121(a) (West 2002) and 38 C.F.R. 
§ 3.1000(a) (2003); see also VAOGCPREC 6-93 (Aug. 9, 1993).  
Moreover, there is no dispute as to the evidence to be 
considered.  The appellant and her representative do not make 
specific reference to or otherwise mention any additional 
information or evidence that needs to be obtained to fairly 
decide this appeal.  Accordingly, no further development is 
required to comply with the VCAA or the implementing 
regulations.  And the appellant is not prejudiced by the 
Board deciding her appeal without first remanding the case to 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Legal Analysis

The veteran died on March [redacted], 2000, at the age of 77, due to 
an acute myocardial infarction (heart attack) as a 
consequence of extensive coronary artery disease.  At his 
death, service connection was in effect for tinea pedis, also 
diagnosed as dermatophytosis and athlete's foot, with 
secondary anxiety neurosis, rated as 50 percent disabling.  

An accrued benefits claim is, by definition, a derivative 
claim.  And it arises after an entitled payee who is 
typically, but not exclusively, the veteran, has died.  
Although a claim does not survive the claimant's death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
circumstances.  Typically, accrued benefits are potentially 
available following the death of a veteran; however, such 
benefits may also flow from the death of a surviving spouse 
or child, or a person receiving an apportionment of 
the veteran's benefits, etc.  See 38 U.S.C.A. § 5121(a)(1), 
(3), (4), (5) (West 2002); 38 C.F.R. § 3.1000(a)(2), (3), 
(4), (b) (2003).  But in each instance, the appellant's 
entitlement can never exceed what the veteran was entitled to 
when he died because she effectively is placed in his shoes 
for all intents and purposes (Adidas Rule).

As alluded to earlier, a June 2001 Board decision denied 
service connection for the cause of the veteran's death and 
entitlement to DEA.  The Board also determined there was no 
CUE in an April 12, 1974 rating decision that included 
anxiety neurosis as part and parcel of his service-connected 
tinea pedis and assigned a single 50 percent disability 
rating, rather than evaluating each condition separately.  
As well, the Board determined there was no CUE in that April 
12, 1974 rating decision by not adjudicating a purported 
claim for a TDIU.



What was not expressly stated in the Board's June 2001 
decision was the principle of law that a motion to revise a 
past adjudication on the basis of CUE does not survive a 
veteran's death and, thus, may not be asserted as a basis for 
a claim for accrued benefits.  See Haines v. West, 154 F.3d 
1298,  (Fed, Cir. 1998) (although the CUE statute 
[38 U.S.C.A. § 5109A] is certainly remedial, it is 
nonetheless unavailable to survivors concerning a veteran's 
disability benefits claim).

The Board's June 2001 decision went on to grant DIC benefits 
under 38 U.S.C.A. § 1318, thereby effectively awarding the 
surviving spouse as if the veteran's death was service-
connected by conceding he hypothetically would have been 
entitled to receive 100 percent disability compensation based 
on service-connected disability at the time of his death and 
for a period of 10 consecutive years immediately preceding 
it, although he was for some reason (other than willful 
misconduct) not in actual receipt of that 100 percent 
compensation throughout that 10-year period.  
"Hypothetical" entitlement, incidentally, is no longer a 
viable basis for receiving section 1318 DIC.  See Chairman's 
Memorandum No. 01-03-09 (April 8, 2003).

Note also that 38 C.F.R. § 3.22(b)(3) makes it clear that 
"entitled to receive" means, among other things, the 
veteran was not in receipt of a total disability rating at 
his death due solely to CUE in a VA decision.  

The June 2001 Board decision further acknowledged the veteran 
had a pending claim for a TDIU arising from his February 1974 
VA hospitalization, which was denied in an unappealed May 
1998 rating decision, and that the appellant could only 
receive DIC under § 1318 if the unappealed May 1998 rating 
decision involved CUE.  The Board ultimately found that the 
May 1998 RO decision did not consider an opinion of a VA 
physician in a February 1974 VA discharge summary that 
the veteran's service connected disability rendered him 
totally disabled.  And that, according to the Board, was the 
only competent medical opinion concerning the effect of the 
veteran's disability on his ability to maintain gainful 
employment.  So the RO's failure to consider that February 
1974 opinion materially changed the outcome of the case, 
meaning in turn the RO's May 1998 decision denying a TDIU was 
the product of CUE.  Thus, 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22 are a clear exception to the general rule that a 
motion to revise a past adjudication on the basis of CUE does 
not survive a veteran's death.

The appellant has cited the decision of the United States 
Court of Appeals for Veterans Claims in Bonny v. Principi, 16 
Vet. App. 504 (2002) (hereinafter Bonny) in support of her 
claim for accrued benefits outside the two-year period 
immediately preceding the veteran's death.  Also submitted 
into the record on appeal is a redacted copy of a 1999 Board 
decision, apparently the one appealed in Bonny.  

In Bonny, at 507, the Court held that 38 U.S.C.A. § 5121(a) 
provides, in pertinent part, that: 

...periodic monetary benefits [] under laws 
administered by the Secretary to which an 
individual was entitled at death under existing 
ratings or decisions, or those based on evidence in 
the file at date of death [] (hereinafter [] 
referred to as "accrued benefits") and due and 
unpaid for a period not to exceed two years, shall, 
upon the death of such individual be paid []

"The paragraph provides for payment of (1) periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions, which the Court will call 
"benefits awarded but unpaid", or (2) periodic monetary 
benefits based on evidence in the file at the date of an 
entitled individual's death and due and unpaid for a period 
not to exceed two years, which are called "accrued benefits" 
for purposes of sections 5121 and 5122."  Bonny, at 507.  



"The important distinction between the two types of periodic 
monetary benefits is that one type of benefits is due to be 
paid to the veteran at his death and one type is not.  As to 
the former, when the benefits have been awarded but not paid 
pre-death, an eligible survivor is to receive the entire 
amount of the award.  The right to receive the entire amount 
of periodic monetary benefits that was awarded to the 
eligible individual shifts to the eligible survivor when 
payment of the award was not made before the eligible 
individual died.  This interpretation of 38 U.S.C. § 5121(a) 
is completely consistent with the plain language of the 
statute, as previously quoted and interpreted herein."  
Bonny, at 507.  

"As to the latter type of periodic monetary benefits, what 
is determinative regarding accrued benefits is that evidence 
in the individual's file at the date of death supports a 
decision in favor of awarding benefits.  Because the benefits 
cannot be awarded to the deceased individual, an eligible 
survivor can claim a portion of those accrued benefits.  See 
Richard [v. West, 161 F.3d 719 (Fed. Cir. 1998)], Haines [v. 
West, 154 F.3d 1298 (Fed. Cir. 1998), cert. denied, 526 U.S. 
1016, 119 S.Ct. 1249, 143 L.Ed.2d 347 (1999)], and Marlow 
[v.West, 12 Vet. App. 548 (1999)], all supra.  Bonny, at 508.  

The facts in the Bonny case, however, differ from those in 
this appeal.  In Bonny, the veteran was awarded retroactive 
benefits during his lifetime but died five days after the 
administrative decision granting the retroactive benefits.  
The Court held that inasmuch as the award of periodic 
monetary benefits was predicated upon an existing rating 
decision, the two-year limitation for accrued benefits 
imposed by 38 U.S.C.A. § 5121 did not apply.

Conversely, in this particular case, the award of DIC under 
38 U.S.C.A. § 1318 was predicated on a finding of CUE in a 
prior unappealed decision, and the CUE determination was made 
after the veteran's death (not before it).  In other words, 
the veteran was not entitled to period monetary benefits 
under existing rating decisions.  Rather, the award was based 
upon "evidence in the file at date of death."  This is the 
second type of periodic monetary benefits referred to in 
Bonny and to which the two-year limitation of payment of 
accrued benefits is applicable.

In response to the decision in Bonny, on December 16, 2003, 
the President signed the Veterans Benefits Act of 2003 (the 
Act).  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  Section 104 of the Act 
amended 38 U.S.C.A. § 5121(a) to remove the inconsistent 
treatment of benefits unpaid at the time of death created in 
Bonny.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 104, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5121(a).  Specifically, the Act amended § 5121(a) 
by repealing the 2-year limitation on accrued benefits so 
that an eligible survivor(s) may receive the full amount of 
any benefits that were due the veteran at the date of death.  
However, this provision applies with respect to deaths 
occurring on or after December 16, 2003.  The veteran in this 
case died before this, on March [redacted], 2000.  So the liberalizing 
amendment created by this Act is inapplicable.  And while no 
implementing regulation has yet been created, it could not be 
made effective prior to the effective date of the legislation 
on December 16, 2003.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; cf. VAOPGCPREC 3-2000 (Apr. 10, 2000).

Thus, the appellant may not prevail based on the recent 
liberalizing legislation.



Equitable Relief and Equitable Tolling

The appellant alleges entitlement under 38 U.S.C.A. § 503(a) 
(West 2002), which provides that:

If the Secretary determines the benefits 
administered by the Department have not been 
provided by reason of administrative error on the 
part of the Federal Government or any of its 
employees, the Secretary may provides such relief 
on account of such error as the Secretary 
determines equitable, including payment of moneys 
to any person whom the Secretary determines is 
equitably entitled to such moneys.  

As mentioned, the RO referred this case to VA's Director of 
Compensation and Pension Service who determined in February 
2002 that it, in turn, should not be referred to the 
Secretary of VA for equitable relief.  Generally see 
VAOGCPREC 11-94  (May 2, 1994).  It was stated there was no 
entitlement to equitable relief because an administrative 
error contemplated by 38 U.S.C.A. § 503 was not present.  The 
veteran would have received benefits paid at the 100 percent 
rate from 1974, based on a TDIU, if the RO's May 1998 
decision had been appealed by the veteran during his 
lifetime.  However, the veteran did not appeal.  So the 
additional benefits resulting from the correction directed by 
the Board decision of June 2001 represented monies to which 
the veteran, alone, was entitled.  The widow had not 
entitlement to these benefits in her own right.  The RO was 
instructed to prepare a rating action addressing entitlement 
to accrued benefits.  It was further noted that, under 
38 U.S.C.A. § 5121, the widow was entitled to payment of the 
additional benefits to which her husband would have been for 
a 
two-year period prior to his death.  Entitlement to her 
husband's rate of compensation for the month of his death 
also had to be considered.  

A June 2002 notification of the May 2002 RO decision states 
that it was determined the appellant was entitled to benefits 
that her husband was due in the month that he passed away.  

In a June 18, 2003 RO letter the appellant was informed that 
if she did not agree with the denial of entitlement to 
benefits based on equitable relief, under 38 U.S.C.A. § 503, 
she had one year in which to appeal the decision.  By letter 
dated June 20, 2002, she essentially had filed a notice of 
disagreement (NOD), although the RO reported in the statement 
of the case (SOC), at page 7, that she had not appealed.

In McCay v. Brown, 9 Vet. App. 183, 189 (1996), the Court 
stated that 38 U.S.C.A. § 503(a) "is a permissive statute 
which gives the Secretary the authority to provide equitable 
relief when he decides that benefits administered by VA were 
not provided because of an administrative error. [] This 
Court has held that authority to award equitable relief under 
section 503(a) is committed to the discretion of the 
Secretary, and that the [Board] and [the Court] are without 
jurisdiction to review the Secretary's exercise of that 
discretion.  Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); 
Darrow v. Derwinski, 2 Vet. App. 303, 306 (1992)."  

Moreover, to the extent that the appellant may seek equitable 
estoppel, this is not available to grant a monetary benefit 
which Congress has not authorized or for which the recipient 
does not qualify under applicable statutes.  Thus, equitable 
estoppel may not be used to recover money the VA is not 
authorized to pay, including retroactive benefits not 
otherwise payable.  Likewise, equitable tolling can be used 
if a claimant has actively pursued judicial remedies by 
filing a defective complaint during a statutory limiting 
period or was induced or tricked into missing a statutory 
deadline, it is not for application contrary to statutory 
mandates not dealing with statutory application periods, 
including statutes mandating effective dates.  Viglas v. 
Brown, 7 Vet. App. 1, 4 (1994); McCay v. Brown, 9 Vet. 
App. 183, 189 (1996), aff'd  McCay v. Brown, 106 F.3d 1577, 
1582 (Fed. Cir. 1997) (denying a claim for retroactive 
benefits for more than one year prior to the time a veteran 
filed an application for benefits, which was expressly 
prohibited by 38 U.S.C.A. § 5110(g)).  See also Darrow v. 
Derwinski, 2 Vet. App. 303, 306 (1992) (review not 
permissible to grant equitable relief based on error in 
past decision).  


ORDER

The claim for a TDIU, for accrued benefits purposes, is 
denied for all periods from 1974 until the two years 
immediately preceding the veteran's death in March 2000.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



